Citation Nr: 0734751	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-17 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for chronic disability of 
the left upper extremity (also claimed as neurological 
problems) secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active service from November 1970 to November 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a Board hearing at the RO in October 2005.

The issue on appeal was originally before the Board in 
February 2006 when it was remanded for additional evidentiary 
development.  The issue was again before the Board in March 
2007 when a remand was required to cure a procedural defect.  


FINDING OF FACT

A chronic disability of the left upper extremity was not 
present during active duty or for many years thereafter nor 
is a chronic disability of the left upper extremity otherwise 
related to such service or to the veteran's service-connected 
diabetes mellitus disability.  


CONCLUSION OF LAW

A chronic disability of the left upper extremity was not 
incurred in or aggravated by the veteran's active duty 
service, nor is a chronic disability of the left upper 
extremity proximately due to or caused by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in September 2003 
and March 2006 VCAA letters have informed the appellant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board also notes that the March 2006 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession.  The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the veteran has had the chance to submit evidence 
in response to the VCAA letter.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on this claim has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims(Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim and also was provided with notice of 
the types of evidence necessary to establish an increased 
rating and effective date for the disability on appeal in the 
March 2006 VCAA letter.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA and private 
records have been obtained.  The veteran has been afforded 
appropriate VA examinations.  The requirements of 38 C.F.R. § 
3.159(c)(4) have been met.  No additional pertinent evidence 
has been identified by the appellant as relevant to the issue 
on appeal.  In a statement which was received at the RO in 
September 2006, the veteran reported that he did not have any 
additional evidence to submit in support of his claim.  Under 
the circumstances of this particular case, no further action 
is necessary to assist the appellant.

Service connection criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

VA regulations also provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310.

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  The term "disability" refers to impairment 
of earning capacity, and that such definition mandates that 
any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition, shall be 
compensated.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), and Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  A veteran who served in the Republic of Vietnam 
during the period set out above shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(i) and (iii).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Analysis

Initially, the Board notes that the veteran has not argued 
and the evidence of record does not support a finding that a 
chronic disability of the left upper extremity was present 
during active duty.  The service medical records were silent 
as to complaints of, diagnosis of or treatment for any 
chronic disability of the left upper extremity.  Service 
connection is not warranted on a direct basis.  

In February 2006, the Board determined that the veteran was 
in the Republic of Vietnam during the Vietnam War.  His 
exposure to herbicide agents is presumed.  Peripheral 
neuropathy is a disability for which service connection may 
be granted on a presumptive basis as a result of exposure to 
herbicides.  The regulations specifically provide, however, 
that peripheral neuropathy must have manifested within weeks 
or months of exposure to an herbicide agent and resolve 
within two years of the date of onset.  There is no evidence 
of record demonstrating the presence of peripheral neuropathy 
during active duty or for many years thereafter.  The veteran 
has not alleged that he had peripheral neuropathy or symptoms 
of peripheral neuropathy during active duty or by November of 
1978 (two years after the veteran's discharge).  38 C.F.R. § 
3.309(e), and Note 2.  There is no competent evidence of 
record linking a disability of the left upper extremity to 
exposure to herbicides on a direct basis.  Combee v. Brown, 
34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Service connection 
is not warranted for a chronic disability of the left upper 
extremity on a direct or presumptive basis as due to 
herbicide exposure.  

The veteran has claimed entitlement to service connection for 
a chronic disability of the left upper extremity arguing that 
the disability was due to his service-connected diabetes 
mellitus.  The Board finds that the claim must be denied, 
however, as the preponderance of the competent evidence of 
record demonstrates that the currently existing disability of 
the left upper extremity is not causally linked to the 
service-connected diabetes mellitus.

The first medical evidence of record of the presence of 
problems with the left shoulder was dated in the 1990's.  A 
private clinical record dated in November 1994 reveals the 
veteran reported that he had had a seizure and, when he 
awoke, he noted that is shoulder was separated.  He 
thereafter underwent a closed reduction of an anterior 
dislocation of the left shoulder.  Post-reduction X-rays were 
interpreted as revealing a normally located shoulder.  There 
was a possibility of a Hill-Sach deformity.  There was no 
mention of the veteran's active duty service.  

At the time of an October 1999 VA examination of the right 
wrist, the veteran also reported left upper extremity 
numbness and tingling which went from the inner side of the 
elbow all the way down to the little finger on the left hand.  
There was no definite history of night cramps or clinical 
symptoms of numbness or tingling with shooting pain and 
radiation.  The condition was more noted when the veteran 
kept his elbow bent for too long.  At the time of the 
examination, the veteran could perform upper extremity 
functions.  The pertinent diagnosis was that due to symptoms 
of the left upper extremity, an EMG was to be obtained along 
with nerve conduction studies to rule out ulnar entrapment 
syndrome or any other neurological deficit.  There is no 
indication in the claims file that the EMG testing was 
conducted at that time.  

Diabetes mellitus was first diagnosed in 2002.  

The only evidence of record which provides a nexus between 
any disability of the left upper extremity and diabetes 
mellitus is the report of a private physician and the 
veteran's allegations and testimony.  

In August 2003, a private physician completed a statement 
indicating that the veteran had diabetes mellitus.  The 
author checked a box on the document demonstrating that one 
of the complications the veteran experienced as a result of 
the disease was neurological problems without elaboration.  
The Board finds this evidence of very limited probative 
value.  There is no indication that the veteran had a 
specific problem with the left upper extremity that was due 
to the diabetes mellitus.  

The veteran has argued that he has a disorder of the left 
upper extremity as a result of his diabetes mellitus.  He 
testified before the undersigned in October 2005 that he did 
not have any feeling in his left arm.  The arm felt like it 
was asleep and tingling.  He also testified, however, that 
his physicians did not know what caused the sensation.  

The veteran's allegations and testimony are of very limited 
probative value with regard to providing nexus evidence 
between the left upper extremity disability and diabetes 
mellitus.  The veteran is a lay person.  Competent lay 
evidence is any evidence not requiring that the proponent to 
have specialized education, training, or experience.  Lay 
evidence is considered competent if it is provided by a 
person who has knowledge of facts or circumstances and who 
can convey matters that can be observed and described by a 
lay person.  See 38 C.F.R. § 3.159(a)(2).  The veteran is 
competent to report when he began to experience symptoms in 
the left arm.  He is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The veteran's opinion that he currently has a 
disability of the left upper extremity which was due to his 
diabetes mellitus is without probative value.  

There is competent evidence of record which demonstrates that 
the veteran's currently existing disability of the left upper 
extremity is not linked to his service-connected diabetes 
mellitus.  

A VA neurological examination was conducted in May 2006.  The 
veteran reported numbness.  He indicated that he had had 
prior surgery on the elbow.  Physical examination revealed 
sensory disturbance along the fourth and fifth digits of the 
left hand.  Nerve conduction studies and EMG showed a left 
ulnar sensory neuropathy and decreased conduction velocity 
along the elbow segment.  The diagnoses were peripheral 
neuropathy of the left extremity (fingers) secondary to a 
left elbow procedure and left ulnar sensory neuropathy and 
decreased conduction along the elbow segment.  A small 
posterior olecranon spur was also present on the left elbow.  

In April 2007, a VA examination was conducted to determine 
whether the veteran had peripheral neuropathy which was 
linked to diabetes mellitus.  This examination was conducted 
in order to allow the examiner to have access to and review 
the claims file in order to aid in formulation of his 
opinion.  The veteran reported that he had been diagnosed 
with diabetes mellitus over ten years prior but could not 
remember the date.  He stated that his left fingers had been 
numb ever since he was diagnosed with diabetes mellitus.  The 
veteran informed the examiner that it was years later that he 
had surgery on the left elbow.  Since the surgery, he 
developed discomfort in the elbow including on flexion of the 
elbow.  He also had continuous numbness from the elbow to the 
fourth and fifth fingers of the left hand.  The veteran 
reported that the numbness had not improved since the surgery 
but he did have increased pain.  An EMG from May 2006 was 
referenced as revealing left ulnar sensory neuropathy along 
with decreased nerve conduction along the elbow segment 
consistent with cubital tunnel syndrome.  The diagnosis from 
the examination was left ulnar sensory neuropathy along with 
a decreased nerve conduction along the elbow segment 
consistent with left cubital tunnel syndrome.  The examiner 
opined that the peripheral neuropathy which was diagnosed in 
May 2000 was less likely than not (less than 50/50 
probability) caused by or the result of his service-connected 
diabetes mellitus.  The rationale for the opinion was the 
results of EMG testing which were consistent with left 
cubital tunnel syndrome and not diabetes.  

The Board places greater probative weight on the findings of 
the May 2006 and especially the April 2007 VA examinations 
over the veteran's allegations and the document prepared by 
the private physician in August 2003.  Both VA examination 
reports provided opinions specifically pertaining to the 
veteran's complaints regarding his left arm and whether there 
was a link to diabetes mellitus.  While both reports provided 
different diagnoses, the examiners were in agreement that the 
left upper extremity symptomatology was not linked to 
diabetes mellitus.  Furthermore, the examiner who conducted 
the April 2007 VA examination had access to and had reviewed 
the claims file in connection with the formulation of his 
opinion.  The opinion was supported by the results of 
neurological testing.  The Board finds the report of the 
April 2007 VA examination to be accorded the greatest 
probative weight with regard to whether there was a nexus 
between the left arm complaints and diabetes mellitus.  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  A bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  not take into 
account the records of prior medical treatment is neither 
thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  A medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion 
is inadequate when unsupported by clinical evidence.  Black 
v. Brown, 5 Vet. App. 177, 180 (1995).  In sum, the weight to 
be accorded medical evidence must be determined by the 
quality of the evidence and not necessarily by its quantity 
or source.  In the current case, the Board places 
significantly greater probative value on the reports of the 
May 2006 and April 2007 VA examinations than on the August 
2003 document from the private physician and the veteran's 
own allegations and testimony.

As there is no competent evidence of record linking a chronic 
disability of the let upper extremity to active duty on a 
direct basis, no evidence of record of the presence of 
peripheral neuropathy during active duty or for many years 
thereafter which would allow for a grant of service 
connection on a presumptive basis, no competent evidence of a 
link between the claimed disorder and exposure to herbicide 
and as the preponderance of the competent evidence of record 
demonstrates that there is no causal link between the 
currently existing left upper extremity symptomatology and 
the service-connected diabetes mellitus, service connection 
is not warranted for a chronic disability of the left upper 
extremity.  After reviewing the totality of the relevant 
evidence, the Board is compelled to conclude that the 
preponderance of such evidence is against entitlement to 
service connection.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit favorable determinations pursuant to 38 U.S.C.A. § 
5107(b); Ortiz, supra.


ORDER

Entitlement to service connection for a chronic disability of 
the left upper extremity (also claimed as neurological 
problems) is not warranted.  The appeal is denied.

____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


